The judgment of the court was pronounced by
Rost, J.
The plaintiff' claims from the defendant, who is administrator of the succession of Bridget Lyons, a female slave alleged to be his property.
The defendant avers title in Bridget Lyons to the slave, under a sale from the plaintiff himself to her.
The plaintiff having denied the genuineness of his signature to the act, experts were appointed, who, after comparing it with a genuine signature, reported it to be genuine. There is other testimony in the record corroborating the report. The plaintiff then attempted to prove, by the declarations of Bridget Lyons to third persons, that this sale was not a real contract. But the district judge very properly disregarded that evidence, and gave judgment in favor of the defendant. The evidence adduced is objectionable, and in itself too vague and uncertain to disprove the sale. Fletcher v. Fletcher, 5th Ann. 406.
The district judge further reserved the rights of the parties in relation to a child of the slave, under ten years of age, which was not sold with her. This is all he could do under the pleadings.
The judgment is affirmed, with costs.